DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 38-42 directed to species non-elected without traverse.  Accordingly, claims 38-42 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Marshall Brown on 27 January 2022.

The application has been amended as follows: Claims 38-42 are cancelled. 

Allowable Subject Matter
Claims 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to include specific detail about the top hinge which connects a top endplate to a groove of a shell housing. The hinge has a first end, a top hinge located axially above the first end, a second end located proximate to and radially outwards of the first end with a tab lead-in ramp that extends radially outwards from the second end configured to be disposed in the groove. This overcomes the previously applied prior art of Harder et al. (US 7,556,155) in view of Sugiyama et al. (US 4,204,960) of the Final Rejection dated 4 June 2021 and could not be found in other applicable prior art. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Applicable Prior Art
All other art cited not detailed above is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776